DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 5/18/20.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display module,” “directing module, ” “light modulating module” in claim 1, “display optimizing module” in claim 9, “image display module,” “viewing angle directing module,” “light modulating module,” “modulating module” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:  “a aperture” in line 3 is grammatically in correct and should be “an aperture”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Favalora et al. (US 7,364,300).
Consider claim 1, Favalora discloses (e.g. figures 5 and 9) a desktop 3D display system, comprising:
a 2D image display module (21, first imaging surface) configured to receive and display an integral imaging source (9, projector) (the first imaging surface receives light from the projector and used as the imaging surface for the projector);
a viewing angle directing module (19, light shaping diffuser) provided on the 2D image display module and configured to direct a light emitted by the integral imaging source displayed on the 2D image display module (the light shaping diffuser is provided on the imaging surface 21 and directs the projected light);
a light modulating module (20, collimating layer) provided on the viewing angle directing module and configured to modulate the light directed by the viewing angle directing module and reconstruct a 3D image (the spinning sandwich comprised of the three optical elements sweeps out a conical volume for the 3D display) ;
wherein the display system further comprises a rotating module to enable the 2D image display module, the viewing angle directing module, and the light modulating module to rotate synchronously (the sandwich of elements 19-21 rotate), and a rotational angular speed of the synchronous rotation is associated with a switching speed of the integral imaging source displayed on the 2D image display module (the display surfaces are rotated in synchrony with the image projected from the DMD projector 9) [col. 3, line 56 to col. 4, line 54].
Consider claim 16, Favalora et al. disclose (e.g. figures 5 and 9) a desktop 3D display method, comprising: receiving and displaying an integral imaging source on a 2D image display module (21, first imaging surface); 
directing a light emitted by the integral imaging source (9, projector) via a viewing angle directing module (19, light shaping diffuser);  
modulating the light directed by the viewing angle directing module and reconstructing a 3D image via a light modulating module (20, collimating layer); and 
rotating the 2D image display module, the viewing angle directing module, and the light modulating module synchronously via a rotating module, wherein a rotational angular speed of the synchronous rotation is associated with a switching speed of the integral imaging source displayed on the 2D image display module (the display surfaces are rotated in synchrony with the image projected from the DMD projector 9) [col. 3, line 56 to col. 4, line 54].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favalora et al. (US 7,364,300) in view of Hirimai (US 7,446,733).
Consider claim 2, Favalora et al. disclose a view angle directing module (19, light shaping diffuser).  However, Favalora et al. do not explicitly disclose that the viewing angle directing module comprises a viewing angle directing layer formed by arranging a plurality of directing units, the directing unit comprises a modulating hole, an aperture, and a lens hole, the modulating hole is configured to direct the light emitted by the integral imaging source displayed on the 2D image display module, the aperture and the lens hole are configured to cooperatively fix the light modulating module.  Favalora et al. and Hirimai are related as three-dimensional displays.  Hirimai discloses (e.g. figure 16) the viewing angle directing (120, three dimensional display screen) module comprises a viewing angle directing layer formed by arranging a plurality of directing units (the display is formed as an array), the directing unit comprises a modulating hole (i.e. cavity formed by the support member 14), an aperture (i.e. the entrance portion of the support member), and a lens hole (i.e. the support of the converging lens 115), the modulating hole is configured to direct the light emitted by the integral imaging source displayed on the 2D image display module, the aperture and the lens hole are configured to cooperatively fix the light modulating module (the lens array is considered to be the light modulating module and is fixed via the aperture and lens hole portions; see annotated figure 16) [col. 13, lines 4-17, col. 18, lines 18-47]

    PNG
    media_image1.png
    551
    584
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Favalora et al., to include the diffusing portions and plurality of light directing units as taught by Hirimai, in order to utilize a display that allows for an easy change of the contents of the display are used to form object images.
Consider claim 3, the modified Favalora reference discloses a desktop 3D display system, wherein an angle between an extending direction of a longitudinal axis of each modulating hole and a horizontal plane is an inclining angle ϴ (the cavity formed has an inclining angle at the lens mount portion; see annotated figure 16 above) [col. 18, lines 18-47 of Hirimai].
Consider claim 4, the modified Favalora reference discloses a desktop 3D display system, wherein the directing unit is a platform-shaped hollow body having an upper end surface and a lower end surface, and an area of the upper end surface is less than an area of the lower end surface, the directing units are arranged in a convergent array (see the annotated figure 16 above, the upper end is considered to be the portion closer to the exit surface of the light.  The lower end is considered to be the portion nearer to 13.  The area of the upper end is less than the area of the lower end.  The lenses 115 are convergent) [col. 18, lines 18-47 of Hiriami].
Consider claim 5, the modified Favalora reference discloses a desktop 3D display system, wherein the integral imaging source consists of multiple-frame element image arrays; each frame element image arrays corresponds to a 3D image information within a viewing area defined by a horizontal viewing angle ϴ; and a vertical viewing angle ϴ (Each pixel of an LCD 13 is driven in accordance with image data which represent the whole or each part of a three-dimensional image to be displayed as a two-dimensional still image from each of view points different from each other. One screen dot 11 is formed by a pair of a light diffusing element 12 and an LCD 13) [col. 13, lines 4-17 of Hirimai].
Consider claim 6, the modified Favalora reference discloses a desktop 3D display system, wherein each frame element image arrays is generated by encoding a plurality of element images; each element image comprises a portion of the 3D image information corresponding to the element image arrays (Each pixel of an LCD 13 is driven in accordance with image data which represent the whole or each part of a three-dimensional image to be displayed as a two-dimensional still image from each of view points different from each other. One screen dot 11 is formed by a pair of a light diffusing element 12 and an LCD 13) [col. 13, lines 4-17 of Hirimai].
Consider claim 7, the modified Favalora reference discloses a desktop 3D display system, wherein the light modulating module comprises a lens array; the lens array comprises a plurality of lenses arranged corresponding to the directing units (20, collimating layer/115, converging lens) [col. 3, line 56 to col. 4, line 54 of Favalora, col. 18, lines 18-47 of Hirimai]. 
Consider claim 8, the modified Favalora reference discloses a display system, wherein the aperture and the lens are closely attached at a contact interface (see annotated figure 16 of Hirimai, the aperture and lens are closely attached) [col. 18, lines 18-47 of Hirimai].
Consider claim 12, the modified Favalora reference discloses a desktop 3D display system, wherein the number of the directing units is equal to or greater than the number of the element images of the element image arrays (see annotated figure 16 of Hirimai, the directing units are considered to be in a one-to-one relationship with the element arrays) [col. 18, lines 18-47 of Hirimai].
Consider claim 13, the modified Favalora reference discloses (e.g. figure 5 and 9 of Favalora) a desktop 3D display system, wherein the 2D image display module comprises a projector and a receiving screen (the display module comprises the imaging surface 21 and the projector 8), the rotating module is provided outside a projection receiving area of the receiving screen (see figure 5 for example, the drive belt and motor are provided outside of a projection receiving area) [col. 3, line 56 to col. 4, line 54 of Favalora].
Consider claim 14, the modified Favalora reference discloses (e.g. figure 5 and 9 of Favalora), wherein the 2D image display module comprises a display screen, the rotating module is provided a side of the display screen away from the viewing angle directing module (see figure 5 for example, the drive belt and motor are provided at a side away from the other elements) [col. 3, line 56 to col. 4, line 54 of Favalora].
Consider claim 15, the modified Favalora reference discloses (e.g. figure 5 and 9 of Favalora), wherein the rotating module comprises a rotary motor; a rotational speed of the rotary motor is greater than or equal to 24 revolutions per second (a rate of thirty revolutions per second can be utilized) [col. 4, lines 44-54 of Favalora].
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872